DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 28 May 2021 to the previous Office action dated 29 March 2021 is acknowledged.  Pursuant to preliminary amendments, claims 1-41 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-37) in the reply filed on 28 May 2021 is acknowledged.  The traversal is on the ground(s) that combined search and examination of both alleged groups would not be a serious burden.  This is not found persuasive because burden has been established because of separate classification of the groups per MPEP 808.02(A).
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.
Applicant’s election without traverse of species porous clay carrier material and species flavoring agent comprising a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both releasable material in the reply filed on 28 May 2021 is acknowledged.
Claims 2-9, 14-27, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 May 2021.
	Claims 1, 10-13, 28-29, and 32-37 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 10, 12-13, 28-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2016/0157515 A1; published 09 June 2016) as evidenced by Powers et al. (US 2009/0053388 A1; published 26 February 2009).
	Chapman et al. discloses a water-permeable fabric pouch containing a composition comprising a releasable component released from the composition and the pouch under mouth conditions and a release modifying agent adapted to react with a releasable component thereby modifying the release thereof from the pouch (abstract; claim 1) wherein the composition comprises a particulate non-tobacco material treated to contain nicotine and flavoring agent (claim 17) wherein the release modifying agent may be in powdered or particulate form associated with the composition contained in the cavity of the pouch (paragraph [0062]) wherein the release modifying agent may include an absorbent or adsorbent (paragraph [0078]) such as clay (paragraph [0080]) wherein the composition may include sweetener, binder, humectant, xanthan gum, and/or tobacco (paragraphs [0043], [0051]-[0052]) wherein substantial amounts of the releasable component may be ingested after a time suitable for use/enjoyment by the user for example about 10-60 minutes or 15-45 minutes (paragraph [0039]) wherein the 
	Although Chapman et al. does not disclose a particular example that uses clay as the release modifying agent and also includes flavoring agent in the composition, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. with a composition in the cavity therein that includes particulate clay release modifying agent and flavoring agent, and wherein substantial amounts of the flavoring agent are released over a period of about 15-45 minutes after placement in the mouth (i.e., releasable material is configured for sustained release) for enjoyment of the user, with a reasonable expectation of success.
	As evidenced by Powers et al., microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]) in flavor emitting compositions (title), and therefore the flavoring agent in the composition of Chapman et al. as discussed above would be adsorbed into the pores of the clay in such composition.
	Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. as discussed above comprised of fleece, with a reasonable expectation of success.
	Regarding claims 28-29, although Chapman et al. does not disclose the percent release as claimed, it would have been prima facie obvious to a person of ordinary skill 
	Regarding claims 33-35, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to use cinnamon (the flavor of which is provided by cinnamaldehyde, which contains a carbon-carbon double bond and is an aldehyde) as the flavor in the composition of Chapman et al. as discussed above, with a reasonable expectation of success.
	Regarding claim 36, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to use no tobacco material other than nicotine in the composition of Chapman et al. as discussed above, with a reasonable expectation of success, given that tobacco material is optional in the composition of Chapman et al. and thus may be excluded therefrom.
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to include sweetener, .

Claims 1, 10-13, 28-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. as evidenced by Powers et al. as applied to claims 1, 10, 12-13, 28-29, and 32-37 above, and further in view of Meyer et al. (US 2001/0045215 A1; published 29 November 2001).
Chapman et al. and Powers et al. are relied upon as discussed above.
Chapman et al. does not disclose sepiolite as in claim 11.
Meyer et al. discloses clay in tobacco products (abstract) wherein sepiolite is discussed therein as a type of clay that is porous that adsorbs flavoring substances (paragraphs [0011]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chapman et al. and Meyer et al. by using the sepiolite of Meyer et al. as the clay in the composition within the pouch of Chapman et al. as evidenced by Powers et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use a type of porous clay therein known for use in tobacco products to adsorb flavoring substances.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.